                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIVISION

ROBBI BABBITT,

             Plaintiff,                        §
                                               §   CIVIL ACTION NO. 9:18-cv-00132
v.                                             §
                                               §
XEROX CORPORATION,                             §
PRUDENTIAL FINANCIAL INC.,                     §
                                               §
             Defendants.                       §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This case is referred to United States Magistrate Judge Zack Hawthorn for all pretrial

matters. [Dkt #14]. The court has received Judge Hawthorn’s report on June 13, 2019, which

recommends granting Defendants Xerox Corporation (“Xerox”) and Prudential Financial Inc’s

(“Prudential”) Motions for Summary Judgment [Dkts. #36 and #37] and dismissing Plaintiff Robbi

Babbitt’s complaint. [Dkt. #45]. Neither party have filed any objections to Judge Hawthorn’s

report and recommendation, and the time for so doing has passed.

       In accordance with 28 U.S.C. § 636(b) the court conducted a de novo review of the

Magistrate Judge’s findings, the record, and the applicable law in this proceeding. After review,

the court finds that Judge Hawthorn’s findings and recommendations should be accepted.

       Accordingly, the court ORDERS that the Magistrate Judge’s report and recommendation

[Dkt. #45] is ADOPTED and that Plaintiff Babbitt’s complaint is DISMISSED. A final judgment

will be entered separately.
            So ORDERED and SIGNED July 5, 2019.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge
